Case 1:20-cv-00343-HSO-JCG Document1 Filed 11/13/20 Page 1of5

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case
SOUTHERN DISTRICT OF MISSISSIPPI

UNITED STATES DISTRICT COURT FILED
frie NOV 13 2020

Southern District of Mississippi

 

 

 

 

ARTHUR JOHNSTON
DEPUTY

 

 

BY

 

 

Southern Division

Case No. POL ¥ 4U4 Hy-=W(6

(to be filled in by the Clerk's Office)

Jae / A Hlth

Plainti ifs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write ‘see attached” in the space and attach an additional
page with the full list of names.)
=-\-

MrelzA Coan, Ef. A
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) DX] ves [_]No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

— Tge! 0. Attra

Street Address
City and County
State and Zip Code

 

Telephone Number
E-mail Address

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-00343-HSO-JCG Document1 Filed 11/13/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name / hl ra. (i On)

 

Job or Title (if known) Ay (1) KW Val F: KADAL OF),
Street Address A288 San Temas © J
City and County ot 4

Hh
State and Zip Code ‘4 tfogara 1 GSBS0) Q
Telephone Number l¢ {¢ Ae ) ¥s§ gL — a AAD

E-mail Address (if known)

 

Defendant No. 2

Name ( )Z ASO

Job ot Title (ifknown) a “f)

Street Address GO Regine AL
City and County SS pordiel Joehs K SOL)

State and Zip Code
Telephone Number \ nD Ce

E-mail Address (if known) l i V, BR No tet ()

 

Defendant No. 3 (»

  

Name ; (\ () ai ‘
Job or Title (if known) Oi A ae s
Street Address ‘! OF 70L_Keqena,

State and Zip Code / ty} rd =D td ‘a

 

Telephone Number a
E-mail Address (if known) Oy } kK) Yi a 4

Defendant No. 4

 

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-00343-HSO-JCG Document1 Filed 11/13/20 Page 3of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 
  
 
 
 

 

vel

B. If the Basis for Jurisdiction Is Diversity of Citizenship BYES

ork
hy The Plaintiffs)
a. If the plaintiff is an individual

The plainttff, (ame) , 1S a citizen of the

State of (name)

b. If the plaintiff is a corporation oe

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) j

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

24 The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-00343-HSO-JCG Document1 Filed 11/13/20 Page 4of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

   
 
 

b. If the defendant is a corporation
The defendant, (name) , 1s incorporated under
the laws of the State of (name) , and has its

Or is incorporated under the laws of (foreign nation) : ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

ZL _has ca QUER Sein enes,
v
III. Statement of Claim SIN (LE ae ‘ vel too Con ere

Write a short and plain statement of the claim. oa not fe (ZA 1 x50 ts: fC as b ¥ {00 as poss ble the KO
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed. a

N dts has i LekKpterzéd YULE. SHAME
Q093, TRA fo KI ME,

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

IV. Relief

Page 4 of 5
Case 1:20-cv-00343-HSO-JCG Document1 Filed 11/13/20 Page5of5

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

(dollnes
50 TacIlron US. al ablers

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: // / Th, / AO: )
- oe

Signature of Plaintiff

Printed Name of Plaintiff es el Neg

B. For Attorneys

 
 

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
